NO. 07-09-0188-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                      JULY 20, 2009

                          ______________________________


                                   JOSE A. SALAZAR,

                                                              Appellant

                                               v.

                                THE STATE OF TEXAS,

                                                              Appellee

                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

                 NO. 2007-445,625; HON. RUSTY LADD, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Jose A. Salazar (appellant) appeals his conviction for driving while intoxicated. By

letter dated June 11, 2009, we informed appellant that it appeared his notice of appeal was

untimely and he had until June 22, 2009, to provide us with any information that would be

necessary to our determination of jurisdiction. To date, no response has been filed. We

dismiss the appeal for want of jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new

trial is filed. TEX . R. APP. P. 26.2(a). In the case at bar, appellant was sentenced on April

30, 2009. No motion for new trial having been filed, appellant's notice of appeal was due

to be filed June 1, 2009. Because the record discloses that appellant’s notice of appeal

was received on June 4, 2009, without seeking an extension of the deadline, TEX . R. APP.

P. 26.3, the notice of appeal was late.

       A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

       Accordingly, appellant’s appeal is dismissed.


                                                  Brian Quinn
                                                  Chief Justice



Do not publish.




                                              2